IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,943-01


EX PARTE MARCO ANTONIO MELENDEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 933216-A IN THE 68,943-01 DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
firearm by a felon, and sentenced to ten years' imprisonment. 
	On January 16, 2008, this Court remanded this application to the trial court for findings of
fact and conclusion of law regarding Applicant's claim that he was denied the opportunity to file a
pro se petition for discretionary review.  On remand, the trial court made findings of fact and
conclusions of law that were based on affidavits from the mail room on Applicant's unit.  The trial
court recommended that Applicant be afforded opportunity to file an out-of-time PDR.
	On February 29, 2008 this Court received a request from Applicant to abandon his out-of-time PDR claim and proceed to rule on his remaining grounds for review.  This Court has reviewed
Applicant's remaining grounds for review, and finds them to be without merit.  Therefore, we deny
relief.
	It is so ordered on this the19th day of March, 2008.

Do not publish